                                                                        JS-6
 1

 2

 3

 4

 5

 6

 7

 8                      UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10
                                                )
11   SELVIA HANNA,                              )    Case No. EDCV 18-01988-JEM
                                                )
12                       Plaintiff,             )
                                                )    JUDGMENT
13                v.                            )
                                                )
14   ANDREW M. SAUL,                            )
     Commissioner of Social Security,           )
15                                              )
                         Defendant.             )
16                                              )
17         In accordance with the Memorandum Opinion and Order Affirming Decision of the
18   Commissioner of Social Security filed concurrently herewith,
19         IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social Security
20   is AFFIRMED and this action is dismissed with prejudice.
21

22
     DATED: October 21, 2019                               /s/ John E. McDermott
23                                                       JOHN E. MCDERMOTT
                                                    UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
